TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00805-CV



                                     In the Matter of Y. D. H.


        FROM DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-1-JV-15-000790, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant Y.D.H., a juvenile, filed a notice of appeal from his adjudication of guilt

for delinquent conduct. Appellant’s brief was due in this Court on February 12, 2016. On February

17, we notified appellant’s counsel that appellant’s brief was overdue and that if we did not receive

a satisfactory response from counsel on or before February 29, 2016, a hearing before the trial court

would be ordered. To date, appellant’s brief has not been filed, nor have we received a response

from counsel.

                We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the Rules of Appellate Procedure. See Tex. R. App. P. 38.8(a)(2),

(b)(2), (3). The trial court shall conduct a hearing immediately to determine whether appellant still

wishes to prosecute this appeal, whether appellant is indigent, and whether counsel has abandoned

the appeal. See id. If appellant desires to appeal and is indigent, the trial court should make

appropriate orders to ensure that appellant is adequately represented on appeal. See id. Following
the hearing, the trial court should order the appropriate supplementary clerk’s and reporter’s records

to be prepared and forwarded to this Court no later than May 2, 2016. See id.

               It is ordered April 8, 2016



Before Justices Puryear, Goodwin, and Field

Abated and Remanded

Filed: April 8, 2016




                                                  2